ORDER
PER CURIAM.
Patrick M. Gately (Father) appeals from the trial court’s judgment and decree of adoption establishing Father’s biological son, L.P.G. (Son), as the child of Robert Paul Hendrickson and Karen Landers Hendrickson.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).